COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §

  IN RE                                           §             No. 08-19-00308-CV

  JOHN RAMON OGAZ,                                §        AN ORIGINAL PROCEEDING

                                Relator.          §               IN MANDAMUS

                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Laura Strathmann of the 388th District Court of El Paso County, and concludes that

Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for writ

of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 23RD DAY OF JANUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.